Case: 6:17-cv-00084-REW-HAI Doc #: 196-78 Filed: 07/09/19 Page: 1 of 2 - Page ID#:
                                     8769



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



 AMANDA HOSKINS and JONATHAN             )
 TAYLOR,                                 )
                                         )       Case No. 17-CV-84
           Plaintiffs,                   )
                                         )       Hon. ROBERT E. WEIR
           v.                            )
                                         )       Mag. HANLY A. INGRAM
 KNOX COUNTY, ET AL.,                    )
                                         )       JURY TRIAL DEMANDED
           Defendants.




                             EXHIBIT 78
Case: 6:17-cv-00084-REW-HAI Doc #: 196-78 Filed: 07/09/19 Page: 2 of 2 - Page ID#:
                                     8770




                                    July 17, 2018

   Attorney for Knox County Defendants
   Jason E. Williams
   Williams, Farmer, & Towe Law Group
   802 N. Main Street
   P.O. Box 3199
   London, KY 40703



 Re: Amanda Hoskins, et al v. Knox County, et al

 Dear Mr. Williams:

        I write in regards to our ongoing conversation about FRCP 30(B)(6) testimony
 on behalf of Defendant Knox County. It’s my understanding that you intend to
 produce former Knox County Sheriff, John Pickard, as the FRCP 30(B)(6) witness in
 this case.

        As you’ll remember, Mr. Pickard was deposed several months ago as a party
 in this litigation. Plaintiffs’ counsel asked Defendant Pickard a number of
 questions relating to the FRCP 30(B)(6) issues in this case at his March 22, 2018
 deposition. Since Plaintiffs’ counsel intends to ask Defendant Pickard the same set
 of questions on the topics addressed in our notice, we believe that a second
 deposition of Defendant Pickard would be a waste of the parties’ time and resources.
 For this reason, we seek to reach an agreement with you to obviate the need to
 depose Defendant Pickard a second time on the topics at issue. In this regard,
 Plaintiffs’ request that we reach an agreement designating pages 26-35 and 52-89 of
 Defendant Pickard’s deposition transcript as the FRCP 30(B)(6) testimony in this
 case from Knox County.

       Please let me know whether you will agree to designate the aforementioned
 pages as FRCP 30(B)(6) testimony on behalf of Defendant Knox County.


                                                                 Sincerely,




                                                                 Elliot Slosar
